Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2	This office action is in reply to an RCE filed on 04/20/2021. Claims 1, 3-13, 15-18, 20 and 22 have been amended. Claim 21 has been cancelled. New claims 23-25 have been added. Claims 1-20 and 22-25 are pending. Claims 1, 10 and 18 are independent form are presented for examination.
Response to Argument
3	Applicant’s arguments filed on 04/20/2021 have been fully considered but they are moot based on the new grounds of rejection below.
 
Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-5, 7-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2009/0164661 A1).
	Regarding claim 1, Townsend discloses a method comprising: 
([0055], client 312) and by a name server ([0056]; DNS name server 332) of a Domain Name System (DNS), a request indicating a subdomain Of a domain ([0055]-[0057] & [0032]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain); 
determining, by the name server and based on data received from the computing device, a geographical region associated with the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention)); 
determining, by the name server, based on the geographical region associated with the computing device ([0034]-[0035], [0069] & [0079]), one or more second name servers of the DNS, configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).
Townsend further discloses transferring DNS request to be served by other multiple name servers to the other multiple name servers ([0006]-[0008]).
But Townsend doesn’t explicitly disclose sending, to the computing device, a message indicating the one or more second name servers. 
However, Kim, in analogous art, discloses sending, to the computing device, a message indicating the one or more second name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 2, Townsend further teaches the method of claim 1, wherein the determining the geographical region associated with the computing device comprises: 
determining an Internet Protocol (IP) address of the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier).

Regarding claim 3, Townsend further teaches the method of claim 1, wherein the request comprises the data received from the computing device, and wherein the determining the geographical region associated with the computing device is based on the request ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier).

([0035] & [0046]-[0047]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220, Fig. 1 zones/regions).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 5, Townsend doesn’t explicitly teaches the limitations of claim 5. However, Kim discloses wherein the determining the one or more second name servers comprises determining that the one or more second name servers are geographically located within a geographical distance threshold of the computing device ([0046]-[0047]; name server designated for Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 7, Townsend teaches the method of claim 1, further comprising: 
([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain).
But Townsend doesn’t explicitly disclose based on determining that location information of the second computing device is not obtained within a time threshold, determining, by the name server, a plurality of third name servers, of the DNS, that are configured to respond to DNS queries of the second subdomain; and sending, to the second computing device, a message indicating at least one name server of the plurality of third name servers. 
Kim, in analogous art, discloses based on determining that location information of the second computing device is not obtained within a time threshold, determining, by the name server, a plurality of third name servers, of the DNS, that are configured to respond to DNS queries of the second subdomain ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and 
sending, to the second computing device, a message indicating at least one name server of the plurality of third name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).


Regarding claim 8, Townsend doesn’t explicitly teaches the limitations of claim 8. However, Kim discloses the method of claim 10, further comprising: 
based on determining that a distance between two third name servers of the plurality of third name servers meets or exceeds a distance threshold, increasing the time threshold ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.


Regarding claim 9, Townsend doesn’t explicitly teaches the limitations of claim 9. However, Kim discloses wherein the determining the one or more second name servers comprises: 
([0046]-[0047]; regionally grouped name servers, Fig. 1 different zones name servers); and 
determining, based on selecting a second name server from each group of the plurality of groups, the one or more second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 10, Townsend teaches a method comprising: 
receiving, from a computing device and by a name server of a Domain Name System (DNS), a request indicating a subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain);
determining, by the name server, a plurality of second name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers);
receiving, from the computing device, location information associated with the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention)).
But Townsend doesn’t explicitly disclose based on determining that the location information associated with the computing device is obtained by the name server within a time threshold that is based on location information associated with the plurality of second name servers, determining a subset of the plurality of second name servers; and sending, to the computing device, a message indicating the subset of the plurality of second name servers. 
Kim, in analogous art, discloses based on determining that the location information associated with the computing device is obtained by the name server within a time threshold that is based on location information associated with the plurality of second name servers, determining a subset of the plurality of second name servers ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and 
sending, to the computing device, a message indicating the subset of the plurality of second name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 11, Townsend doesn’t explicitly teaches the limitations of claim 11. However, Kim discloses the method of claim 10, further comprising: 
Storing, by the name server, a database table indicating a plurality of time thresholds associated with a plurality of subdomains of the domain ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 12, Townsend doesn’t explicitly teaches the limitations of claim 12. However, Kim discloses the method of claim 10, further comprising: 
based on determining, by the name server, that a distance between two second name servers of the plurality of second name servers meets or exceeds a distance ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 13, Townsend doesn’t explicitly teaches the limitations of claim 13. However, Kim discloses the method of claim 10, further comprising: 
based on determining, by the name server, that an average distance between second name servers of the plurality of second name servers meets or exceeds a distance threshold, increasing the time threshold ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 14, Townsend doesn’t explicitly teaches the limitations of claim 14. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 15, Townsend doesn’t explicitly teaches the limitations of claim 14. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located in a geographical region associated with the computing device ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 16, Townsend further teaches the method of claim 10, further comprising: 
receiving, by the name server and from a second computing device, a second request indicating a second subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain);
determining, by the name server, a plurality of third name servers, of the DNS, that are configured to respond to DNS queries of the second subdomain  ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).  
But Townsend doesn’t explicitly disclose based on determining that location information associated with the second computing device is not obtained by the name server within a second time threshold that is based on location information associated with the plurality of third name servers, determining a second subset of the plurality of third name servers; and sending, by the name server and to the second computing device, a message indicating the second subset. 
Kim, in analogous art, discloses based on determining that location information associated with the second computing device is not obtained by the name server within a second time threshold that is based on location information associated with the plurality of third name servers, determining a second subset of the plurality of third name servers ([0032]-[0033] & [0061]; based on clients location information optimal name servers that satisfied regional requirement based on distance/speed are assigned for the requesting client); and 
sending, by the name server and to the second computing device, a message indicating the second subset ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 17, Townsend doesn’t explicitly teaches the limitations of claim 17. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises: 
grouping, by the name server and based on geographical locations of the plurality of second name servers, the plurality of third name servers into a plurality of groups ([0046]-[0047]; regionally grouped name servers, Fig. 1 different zones name servers); and
selecting, by the name server and from each group of the plurality of groups, a second name server to be included in the subset of the plurality of second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers).


Regarding claim 18, Townsend teaches the method comprising: 
receiving, from a computing device and by a name server of a Domain Name System (DNS), a request indicating a subdomain of the domain ([0055]-[0057] & [0032]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain); 
determining, by the name server, a plurality of second name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers); 
based on determining that the plurality of second name servers are located in different geographical regions, determining a geographical region associated with the computing device ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention)).
But Townsend doesn’t explicitly disclose that the geographical region is determined based on data received from the computing device.
; and sending, by the name server and to the computing device, a message indicating the subset of the plurality of second name servers.
Kim, in analogous art, discloses selecting, by the name server and based on the geographical region associated with the computing device, a subset of the plurality of second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers); and
sending, by the name server and to the computing device, a message indicating the subset of the plurality of second name servers ([0034]-[0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.


([0046]-[0047]; name server designated for Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 20, Townsend doesn’t explicitly teaches the limitations of claim 20. However, Kim discloses wherein the selecting the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located in a geographical region corresponding to a geographical region associated with the computing device ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.


([0030]; IP address), a media access control address, Global Positioning System (GPS) data, or text data of the request ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention))).

Regarding claim 23, Townsend doesn’t explicitly teaches the limitations of claim 23. However, Kim discloses method of claim 10, wherein the time threshold is based on an average distance between second name servers of the plurality of second name servers ([0046]-[0047] & [0032]-[0034]; name server designated for and located within Europe or a certain sub-region).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 24, Townsend doesn’t explicitly teaches the limitations of claim 24. However, Kim discloses method of claim 1, wherein the determining the one or more second name servers comprises: 
identifying a plurality of name servers associated with the geographic region ([0032]-[0034]; identifying regional name servers, Fig. 1); and
([0033]; in a case where the regional name server overloaded or idle): 
identifying one or more additional name servers not associated with the geographical region ([0033]-[0034]; update the name server list with new additional name servers); and 
selecting the one or more second name servers from the one or more additional name servers. ([0046]-[0047] & [0032]-[0034]; optimal name server is selected assigned for the job).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 25, Townsend further teaches the method of claim 1, wherein the data is received separate from the request ([0030]-[0034] & [0032]-[0034]; along with the DNS request additional data such as source IP address information is received from the requesting client).

6	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2009/0164661 A1) further in view of Koenning (U.S. Patent No. 10,326,700 B1).

However, Koenning, in analogous art, discloses a method of claim 1, further comprising: 
determining, by the name server and based on hashing an Internet Protocol (IP) address of the computing device, a first hash value (Col. 22, lines 16-37; determining the subscriber/client’s hash value by hashing the IP address of the client from client’s DNS query, Figs. 7-8);
determining, by the name server and based on hashing one or more DNS resource records indicating the one or more second name servers, one or more second hash values (col. 22, lines 51-63 & Col. 24, lines 33-49; one or more hash key functions may be employed to generate the hash key value from information include in the reply (i.e. DNS replies from name services is also hashed by extracting IP addresses information) , Fig. 8, 808 and Fig. 10, 1008-1010); and 
determining, by the name server, an order of the first hash value and the one or more second hash values (Col. 20, lines 46-64; hash table that shows hash values for the subscriber and DNS name services, Fig. 7); and
determining, by the name server and based on the order of the first hash value and the one or more second hash values, a subset of the one or more second name servers (col. 22, lines 51-63 & Col. 24, lines 33-49; name services that provides DNS service for the client are indexed in the hash key table, Fig. 7);
wherein the message indicates the subset ([0065] & [0066]; subscriber table with hash information returned as a message to the calling process). 


Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
7/21/21

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447